               Case 9:18-bk-11786-MB                               Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09                                                        Desc
                                                                   Main Document     Page 1 of 42
 Fill in this information to identify your case:

 Debtor 1                   Steven Gregory Ow
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  CENTRAL DISTRICT OF CALIFORNIA

 Case number           9:18-bk-11786-DS
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             900,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              46,560.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             946,560.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $          1,098,000.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $              85,219.00


                                                                                                                                     Your total liabilities $             1,183,219.00


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                9,254.72

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                8,065.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
            Case 9:18-bk-11786-MB                             Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09                       Desc
                                                              Main Document     Page 2 of 42
 Debtor 1      Steven Gregory Ow                                                          Case number (if known) 9:18-bk-11786-DS

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $     15,693.43


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information               page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document     Page 3 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document     Page 4 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document     Page 5 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document     Page 6 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document     Page 7 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document     Page 8 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document     Page 9 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 10 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 11 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 12 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 13 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 14 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 15 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 16 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 17 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 18 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 19 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 20 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 21 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 22 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 23 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 24 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 25 of 42




     11/13/18
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 26 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 27 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 28 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 29 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 30 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 31 of 42




   11/13/18
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 32 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 33 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 34 of 42




    11/13/18
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 35 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 36 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 37 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 38 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 39 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 40 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 41 of 42
Case 9:18-bk-11786-MB   Doc 12 Filed 11/13/18 Entered 11/13/18 19:44:09   Desc
                        Main Document    Page 42 of 42
